 1
                                                                    SEP 18 2019
2
 3
4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD GLEN MATHEWS,                          Case No.: 3:16-cv-1356-BEN
12                                      Movant,               3 :91-cr-0663-BEN-2

13   v.                                             ORDER DENYING MOTION
                                                    [Doc. 1]
14   UNITED STATES OF AMERICA,
15                                  Respondent.
16
17         Movant Richard Glen Mathews filed a Motion to Vacate, Set Aside, or Correct his
18   Sentence pursuant to 28 U.S.C. § 2255. For the reasons discussed below, the motion is
19   DENIED.
20                                     I.     BACKGROUND
21         On the morning of May 15, 1991, James Wilson walked through the alley behind
22   Ebony Street in Imperial Beach, California, picking up aluminum cans. United States v.
23   Mathews, 36 F.3d 821, 822 (9th Cir. 1994). Wilson noticed a box near 120 Ebony Street,
24   a residence rented by the president of the Mongols motorcycle gang's San Diego Chapter.
25   Id. When Wilson picked up the box, a bomb within it detonated, blinding and deafening
26   Wilson. Id. Wilson additionally suffered severe burns, lacerations, multiple fractures, and
27   lost a finger. Id. He died seven months later. Id.
28


                                                                                    3:16-cv-1356-BEN
                                                                                  3:91-cr-0663-BEN-2
 1         Movant Richard Glen Mathews and his co-conspirator, Michael Webb, were
2    responsible for creating and planting the bomb that destroyed Wilson's life and ultimately,
3    accelerated his death. Id. The bomb took three days to make and contained steel balls,
4    designed to cause severe injury to any person or property nearby. Id.
 5         Following a jury trial in 1993, Movant was convicted of six felony counts: Count 1
6    - conspiracy to bomb property in and affecting interstate commerce, in violation of 18
 7   U.S.C. §§ 371 and 844(i)(2); Count 2 - bombing property in and affecting interstate
 8   commerce causing injury, in violation of 18 U.S.C. § 844(i), and aiding and abetting under
 9   18 U.S.C. § 2; Count 3 - using and carrying a firearm 1 during a crime of violence, in
10   violation of 18 U.S.C. § 924(c)(l) and (c)(2); Count 5 - felon in possession of a firearm,
11   in violation of 18 U.S.C. §§ 922(g)(l) and 924(e)(l); Count 6-unlawfully manufacturing
12   the bomb, in violation of26 U.S.C. §§ 5861(t)(2), 5871, and aiding and abetting under 18
13   U.S.C. § 2; and Count 7 - unlawful possession of an unregistered firearm in violation of
14   26 U.S.C. §§ 5861(d), 5871, and aiding and abetting under 18 U.S.C. § 2.
15         Movant filed two direct appeals and was resentenced twice. At Movant's second
16   resentencing hearing on October 14, 1997, he was sentenced to a total of 495 months
17   imprisonment, consisting of:
18             • 60 months on Count 1;
19             • 13 5 months on Counts 2, 5-7, concurrently and concurrent to Count 1; and
               • 360 months on Count 3, consecutively to all other counts. 2
20
21   As relevant here, Count 3 for using and carrying a firearm during a crime of violence, in
22   violation of 18 U.S.C. § 924(c)(l) and (c)(2), carried a mandatory minimum sentence of
23   30 years (360 months) to be served consecutively to the other sentences imposed.
24
25
26         1
             The "firearm" used in each of these counts was a bomb.
           2
27           Movant was initially sentenced on April 12, 1993 but was resentenced twice-first
     on July 31, 1995 and then on October 14, 1997. The sentence imposed on October 14,
28
     1997 is the only sentence relevant here.
                                                  2
                                                                                   3:16-cv-1356-BEN
                                                                                 3:91-cr-0663-BEN-2
 1         On February 17, 1998, the Court denied Movant's motion for a certificate of
2    appealability, finding probable cause did not exist for any appeal. Movant did not file the
 3   instant§ 2255 motion until June 2, 2016.
4                                       II.   DISCUSSION
 5         Movant argues his 30-year sentence and conviction for Count 3 for using a bomb in
 6   the commission of a "crime of violence"-bombing under the federal arson statute, §
 7   844(i)-must be vacated because his bombing conviction is not a "crime of violence," as
 8   defined by§ 924(c)(3). In opposition, the government raises two procedural challenges:
 9   that Movant's motion is untimely under § 2255(f) and that Movant procedurally defaulted
10   on his claim by failing to raise it on direct appeal. The Court considers these procedural
11   arguments before turning to and rejecting the merits.
12         A. Movant's Motion is Timely
13         Since 1997, § 2255 has had a one-year statute of limitations. See 28 U.S.C. §
14   2255(f). The statute begins to run at the latest of four possible dates, including "the date
15   on which judgment of conviction becomes final" and "the date on which the right asserted
16   was initially recognized by the Supreme Court, if that right has been newly recognized by
17   the Supreme Court and made retroactively applicable to cases on collateral review." Id. at
18   § 2255(f)(l) and (3).
19         The government argues that Movant's motion is untimely because it was not filed
20   within one year of judgment; rather, it was filed nineteen years later within one year of the
21   Supreme Court's 2015 decision in Johnson v. United States, 135 S. Ct. 2551 (2015).
22   Although the government concedes that Johnson represents a "new rule," it argues that
23   Johnson should not apply retroactively to an already-sentenced offender like Movant
24   because "it is neither a substantive nor a watershed rule of procedure." Doc. 133 at 12.
25         The government's argument is belied by the Supreme Court's decision in Welch v.
26   United States, 136 S. Ct. 1257, 1268 (2016). In Welch, the Supreme Court held that
27   Johnson was a substantive rule applying retroactively to cases on collateral review because
28   it "changed the substantive reach of the [ACCA], altering 'the range of conduct or the class
                                                   3
                                                                                     3:16-cv-1356-BEN
                                                                                   3 :91-cr-0663-BEN-2
 1 of persons that the [Act] punishes."' Id. at 1264-65. Thus, because Movant filed his §
2    2255 motion within one year of the June 26, 2015 Johnson decision, Movant's motion is
 3 timely under§ 2255(f)(3). 3
4          B. Movant's Motion is Not Procedurally Barred
 5         The government additionally argues that, regardless of whether his motion is timely,
 6   Movant defaulted his Johnson-based claim by failing to appeal the Court's jury instruction
 7   that violation of § 844(i) was a "crime of violence" within the definition of § 924( c).
 8 Indeed, "[t]he general rule in federal habeas cases is that a defendant who fails to raise a
 9   claim on direct appeal is barred from raising it on collateral review." United States v.
10   Ratigan, 351 F.3d 957,962 (9th Cir. 2003). A movant may overcome such default where
11   (I) he demonstrates cause for the default and prejudice resulting from the violation of
12   federal law, or (2) where the movant is "actually innocent" of the offense. Bousley v.
13   United States, 523 U.S. 614, 622-23 (1998).
14         Here, contrary to the government's position, the Court cannot say definitively that
15   Movant failed on direct appeal to challenge the Court's jury instruction regarding his
16   "crime of violence" conviction. Because the relevant filings date back to the early 1990s,
17   well before the United States Courts began using digitally-imaged filings, the Court has
18   been unable to access the briefing relevant to Movant's arguments on appeal. Still, the
19   record is clear that Movant did challenge on appeal the particular conviction at issue in this
20   motion, Count 3. See United States v. Mathews, 36 F.3d 821, 823 (9th Cir. 1994)
21   ("Mathews vigorously contends that sentencing on Counts 2 and 3 constitutes double
22
23
24         3
           Furthermore, like Johnson, the Supreme Court's 2019 decision in United States v.
25 Davis, 139 S. Ct. 2319 (2019) "changed the substantive reach of[§ 924(c)], altering 'the
   range of conduct or the class of persons the [statute] punishes.'" Welch, 136 S. Ct. at 1264-
26 65. For that reason, Davis is likely another ground for excusing Movant's otherwise
27 untimely motion because Davis appears to have announced a retroactive substantive rule
   applicable on collateral review, as conceded by the Solicitor General. See Brief for the
28 United States, United States v. Davis, Sup. Ct. No. 18-431 (Feb. 12, 2019).
                                                   4
                                                                                     3:16-cv-1356-BEN
                                                                                   3 :91-cr-0663-BEN-2
 1 jeopardy and double punishment for the same conduct."). At minimum, then, the record
2    reveals that Movant raised on direct appeal whether Congress intended to punish both the
3    crime of bombing under § 844(i) and the crime of committing a "crime of violence"-the
4    bombing-with a bomb under § 924( c). See id. Thus, the Court cannot conclusively say
5 that Movant procedurally defaulted his claim. Regardless, the Court's consideration of his
6    § 2255 motion reveals his claim lacks merit.
 7         C. The Merits
 8         Pursuant to Section 2255, Movant contends his conviction and sentence must be
 9   vacated because they were imposed in violation of the Constitution or laws of the United
10   States. See 28 U.S.C. § 2255; United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986).
11   Specifically, Movant disputes his Count 3 conviction and sentence for 30 years to run
12   consecutively for his "use and carrying a firearm during a crime of violence" under 18
13   U.S.C. § 924(c).
14         As a preliminary matter, Movant argues that the record does not reflect which of
15   Movant's convictions was used as the predicate "crime of violence" for his § 924(c)
16   sentence: conspiracy to violate § 844(i) or his actual violation of§ 844(i). For that reason,
17   Movant contends, "The Court must assume that [his] § 924( c) conviction was based on the
18   conspiracy count." Doc. 135 at 8. Movant is mistaken. In the Ninth Circuit's opinion
19   following Movant's first direct appeal, the Ninth Circuit identified the predicate crime used
20   for Movant's Count 3 conviction, stating:
21         After a jury trial, Mathews was found guilty of Count 1, conspiracy with
           Webb to bomb property in interstate commerce, in violation of 18 U.S.C. §§
22
           371 and 844(i); of Count 2 of bombing property in interstate commerce in
23         violation of 18 U.S.C. § 844(i); of Count 3, using and carrying a firearm (the
           bomb) during and in relation to the crime of violence charged in Count 2,
24
           in violation of 18 U.S.C. §§ 924(c)(l) and (2) ...
25
26   Mathews, 36 F.3d at 822-23 (emphasis added). It is clear then that Movant's § 844(i)
27   conviction (Count 2), not his conspiracy conviction (Count 1), was the predicate "crime of
28   violence" for his Count 3 conviction. Therefore, whether Movant's Count 3 conviction
                                                    5
                                                                                     3:16-cv-1356-BEN
                                                                                   3:91-cr-0663-BEN-2
 1 and sentence are constitutional turns on whether violation of§ 844(i) is or is not a "crime
2    of violence," as defined in§ 924(c).
3          The Ninth Circuit has already answered that question in the affirmative. In his first
4    direct appeal in 1994, Movant argued that his sentence on Counts 2 and 3 constituted
5    double jeopardy and double punishment for the same conduct. Mathews, 36 F.3d at 823.
6    In a published opinion, the Ninth Circuit disagreed, analyzing Congress's intent with
 7 respect to § 924( c). Specifically, the Ninth Circuit held:
 8         Congress intended to punish both the crime of violence effected by the use of
           the bomb under 18 U.S.C. § 844(i) and, cumulatively to add the punishment
 9
           for carrying the bomb in relation to this crime of violence.
10
11   Id. Thus, the Ninth Circuit has already resolved the issue Movant raises in his § 2255
12   motion. After analyzing Congress's intent, the Ninth Circuit determined that Congress
13   intended "the use of the bomb under 18 U.S.C. § 844(i)" to be "this crime of violence" for
14 purposes of§ 924( c). See id (emphasis added).
15         Movant's arguments to the contrary are premised on the categorical approach set
16   forth in Taylor v. United States, 495 U.S. 575 (1990). However, because "the primary
17 purpose of the categorical approach is to effectuate the intent of Congress" and the Ninth
18   Circuit already determined Congress's intent, the Court need not apply the categorical
19   approach. See United States v. Rogers, 389 F. Supp. 3d 774, 790 (C.D. Cal. 2019) ("A
20   long line of Supreme Court precedent consistently demonstrates that congressional intent
21   is the driving force behind the categorical approach") (citing cases)); see also United States
22   v. Simms, 914 F.3d 229, 239-40 (4th Cir. 2019) (noting that the Supreme Court's
23   development and application of the categorical approach "has always [been] rooted ... in
24   the statutory language chosen by Congress"). The Court is bound by the Ninth Circuit's
25   prior findings about Congressional intent, particularly those findings already applied to
26   Movant's case. Thus, because the Ninth Circuit held that Congress intended bombing
27   under § 844(i) to be a "crime of violence" under § 924(c), Movant's conviction and
28   sentence were properly imposed, and his motion must be denied.
                                                   6
                                                                                     3:16-cv-1356-BEN
                                                                                   3 :91-cr-0663-BEN-2
 1                               III.   CONCLUSION
2        For the previous reasons, Movant's motion is DENIED.
3        IT IS SO ORDERED.
4
                                                  //
 5   DATED: Septembeµ-2019
6
                                             I
7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            7
                                                                  3:16-cv-1356-BEN
                                                                3 :91-cr-0663-BEN-2
